  8:21-cv-00011-JFB-CRZ Doc # 35 Filed: 06/11/21 Page 1 of 1 - Page ID # 248




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

VICTOR E. SCHMITT, on behalf of
themselves and all others similarly situated;
and CHERYL SCHMITT, on behalf of                                8:21CV11
themselves and all others similarly situated;

                     Plaintiffs,                                 ORDER

       vs.

RAUSCH, STURM, ISRAEL, ENERSON &
HORNIK, LLP, GREGORY W. ENERSON,
ROBERT HORNIK, JULIE A. RAUSCH,
PAUL THIELHELM, and DISCOVER
BANK,

                     Defendants.


      This matter comes before the Court on the Plaintiff’s Motion to Dismiss Defendant

Robert Hornik (Filing No. 33). Just cause for the Motion being demonstrated, the Court

finds that Plaintiff’s Motion to Dismiss Defendant Robert Hornik should be granted.

      IT IS THEREFORE ORDERED that Robert Hornik be dismissed from the above

captioned matter without prejudice.



      Dated this 11th day of June, 2021.

                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge
